﻿




64.	
65.	Mr. President, allow me to offer you the heartfelt congratulations of the Hungarian delegation on your election as President of the thirty-third session of the General Assembly. I am particularly pleased to note that recently more favourable conditions have emerged for the further development of relations between our two countries, Hungary and Colombia. May I assure you that the Hungarian delegation will do its best to promote the successful work of the General Assembly under your guidance.
66.	On behalf of the delegation of the Hungarian People's Republic I welcome the delegation of Solomon Islands and wish this new State Member of the United Nations every success in its activity.
67.	The events which have occurred since the thirty- second session of the General Assembly have given clear proof once again that mankind has no task more important and more urgent than that of defending peace and ensuring the normal international conditions necessary for creative pursuits. Those conditions can be guaranteed only by peaceful coexistence and the deepening of detente. That is, indeed, in the common interest of all peoples and of mankind as a whole. It is by no mere chance, therefore, that the process of detente is playing a fundamental role in international politics.
68.	The beneficial effects of the advance of peaceful coexistence and of the extension of detente are particularly perceptible in Europe. In our part of the world, political consultations between representatives of countries with different social systems have become regular, with trade relations expanding and co-operation programmes and cultural exchanges broadening in scope.
69.	Yet, we also witness intensified efforts and counterattacks to halt the launching of that positive process by those who cash in on the arms race, by the forces opposed to the relaxation of tension, which try to justify their intentions with false arguments such as the non-existent Soviet military threat and the alleged military supremacy of the Warsaw Treaty Organization. But nothing can be invoked to justify actions against peace and security and international understanding, or attempts to start a new spiral of the arms race or the decision of the North Atlantic Council, meeting at the level of Heads of State and Government in Washington on 30 and 31 May, to launch a long-term programme of armaments.
70.	There can be no doubt that, by reason of sabotage by the forces acting against peaceful coexistence and detente, recent times have seen a slowdown, a check, in the momentum of the process of detente which may be observed in relation to a number of world affairs.
71.	Still, we look with optimism to the future, mainly because we hold that detente is a necessity ensuing from the international balance of power. We are convinced that, if the advocates of peaceful coexistence and of detente join forces and act with resolve, they will succeed in surmounting the obstacles now in the way of the process of detente, in sustaining the results achieved thus far and, above all, in strengthening and deepening the process of detente by extending it to the military field. We note with satisfaction that a number of realistically-minded politicians in the Western countries similarly come out in favour of detente and of wider relations between socialist and capitalist countries. We regard it as being of great importance that the non-aligned countries are taking a stand against the use of force, armaments and intervention in the
"internal affairs of other countries, as well as for peace and security.
72.	The position of the Hungarian People's Republic on this decisive issue is well known. We struggle for lasting peace and stable security and we spare no effort to prevent the genie of the "cold war" from getting out of the bottle of the past. We come out consistently in favour of the peaceful coexistence of countries with different social systems, of wider international co-operation, of preventing the arms race and of placing peace and security on even firmer foundations.
73.	The most pressing task in international life is to promote the cause of disarmament, first of all nuclear disarmament. The strength of the process of detente is evidenced by the fact that the various disarmament forums continue with their work despite the unfavourable changes in the international situation. Moreover, the tenth special session of the General Assembly devoted to disarmament is added proof that collective efforts tend to impart a fresh impetus to talks seeking to advance effective disarmament. The special session made it possible for more countries to join in the disarmament talks and confirmed the correctness of applying the principle of consensus to questions related to disarmament and international security.
74.	In our judgement the proposal presented by the Soviet Government at the special session concerning practical measures for ending the arms race 0 is of particular relevance to the promotion of disarmament. The great number of other documents submitted there provides an additional pool of useful ideas that deserve further study. It is our common task to work for the implementation of the constructive proposals made on disarmament. By so doing we can make a large contribution to the proper preparation of a world disarmament conference.
75.	The Hungarian Government follows with great attention the tripartite negotiations on the complete prohibition of nuclear-weapon tests. The conclusion of a treaty on that subject would be a major step towards reducing the danger of nuclear war. From the point of view of the successful outcome of those negotiations I should like to commend the useful work of the Ad Hoc Group of Scientific Experts to Consider International Co-operative Measures to Detect and to Identify Seismic Events, set up to consider international co-operative measures to detect and identify seismic events, a group in which my country's representative is also taking an active part.
76.	The Hungarian People's Republic warmly welcomes and considers as a highly significant step the new proposal of the Soviet Government that at this session the Assembly should discuss a draft international convention on the strengthening of guarantees of the security of non-nuclear States [AI33I241J. A similar proposal was submitted by the Soviet Union as early as 1966,  but it did not meet with sufficient response at that time. We feel that now real possibilities exist for concluding such a convention.
77.	The Hungarian delegation likewise pins great hopes on the work of the Special Committee on Enhancing the Effectiveness of the Principle of Non-Use of Force in International Relations and strongly supports the efforts to draw up an international treaty, as proposed by the Soviet Union. The conclusion of such a treaty could form an integral part of the disarmament process.
78.	The extension of the prohibition against certain weapons to chemical weapons is becoming a matter of increasing urgency. We hope that the long years of talks thereon will be crowned with success.
79.	We continue to demand that the production and deployment of the neutron bomb should be abandoned once and for all.
80.	The disquieting prospect of the development and manufacture of new types and systems of weapons of mass destruction only underlines the timeliness of the proposal to ban those weapons. The last advances of science and technology should be prevented from being used for the development of new devices of mass destruction. We are firmly convinced that it is easier to agree on banning weapons of mass destruction in the design stage than at the time of series production.
81.	The outcome of the ongoing talks on disarmament issues depends to a great extent on the results of the negotiations between the Soviet Union and the United States of America concerning the limitation of offensive strategic weapons. Precisely for that reason, we attach exceptionally great importance to the Soviet-American talks to reach agreement at the second series of Strategic Arms Limitation Talks [SALTII], which it is hoped will be concluded m the near future. The SALT II agreement would greatly promote the disarmament talks going on in other forums, would substantially improve the international climate and would advance the process of detente.
82.	The Vienna talks on the reduction of armed forces and armaments in Central Europe have made little headway despite the serious efforts exerted by the socialist countries of Europe. In June of this year the socialist countries submitted a new proposal which, with the aim of promoting an agreement, took into account several important elements of the position of the countries members of the North Atlantic Treaty Organization. We hope that our Western negotiating partners will be acting in the same spirit and will open the way to an agreement by proceeding on the basis of the principle of equal security. It is our earnest desire to see Helsinki followed up by Vienna entering world politics as a synonym of international understanding and co-operation. Following the path taken at the Helsinki Conference,  Europe could well set another example in Vienna. In our view, an agreement on the reduction of armed forces and armaments in Central Europe would lay the basis for additional arms limitations; what is more, it could in the longer run facilitate accords on arms reduction in a broader area than that covered by the talks currently under way.
83.	The results achieved so far by the implementation of the Final Act of 1 August 1975 adopted at the Conference on Security and Co-operation in Europe similarly react favourably on the process of detente. In our opinion, the Belgrade meeting concluded its work with basically positive results, despite; the well-known difficulties it had to face. It reaffirmed the commitment of States to the continued implementation of the recommendations of the Helsinki Final Act and determined the directions of developing co-operation in Europe. The work of that meeting has given further proof that great effort is still needed for the settlement of questions related to the elaboration of different forms of co-operation and to the promotion of political and military detente and economic and cultural co-operation. It is encouraging to note that the Bonn Economic Summit Conference in July, one of those envisaged at Belgrade, concluded its work successfully on the subject of the "Scientific Forum". Serious efforts are being made to prepare additional meetings of experts in a constructive spirit and to carry out the proposals for the implementation of the Final Act by laying the basis for the Madrid meeting scheduled for 1980.
84.	The Government of the Hungarian People's Republic will, as heretofore, strive for the consistent implementation of the recommendations of the Final Act, thereby contributing to the improvement of the international climate and to the expansion of Hungary's relations with the countries of Western Europe and North America.
85.	There have been clear indications even before now of Israel's quest for a separate peace with the Arab Republic of Egypt as a means of bringing the other Arab States to their knees and of asserting its own annexationist interests in the Middle East. The Camp David agreements are a reflection of such endeavours.
86.	It is understandable that the representatives of the genuine interests of the Arab peoples should dissociate themselves from those agreements and should have decided to take measures in defence of their interests. The
Governments of several Arab countries have condemned those accords, which are harmful to the Arab peoples, and have dissociated themselves from them.
87.	In our View, the peoples of the Arab countries will never accept these humiliating agreements, which ignore their interests. We repeat what We have already said time and again, namely, that a Middle Hast agreement that is made without the participation of all the parties concerned, including the Palestine Liberation Organization, cannot result in a lasting peace.
88.	We hold that a just and lasting peace in the Middle East can be achieved only if account is taken of the well-known principles that should govern a settlement and of the relevant decisions and resolutions of the Security Council and the General Assembly, as well as of the right of tire Arab people of Palestine to set up its own State, and if the framework of the Geneva Peace Conference on the Middle East is revived.
89.	Tire worsening situation in the Middle East is being further complicated by Israel's repeated armed provocation against Lebanon. The territorial integrity of Lebanon has been directly threatened. One of the most pressing tasks in the region is to curb the Israeli aggressors.
90.	The situation on the African continent is characterized by new successes that have been scored in the struggle by the patriotic forces and the adherents of social progress to win the independence of their countries, preserve their sovereignty and territorial integrity and defend their progressive social systems.
91.	It was with great hopes that public opinion in Hungary greeted the decision of the Security Council on the question of Namibia. We believe that the United Nations should do its utmost to ensure that the proposed settlement will not result in a sham independence for Namibia designed as a screen for the prolongation of foreign domination. Such a "solution" would only lead to the emergence of a broader conflict. The South African racists' refusal to accept the report of the Secretary-General of the United Nations and their scheme to stage an electoral farce in order to present the world with a fait accompli amount to outright defiance of our world Organization.
92.	It is evident now that the "internal settlement" in Southern Rhodesia has failed. One must be prepared for the illegal Smith regimens attempting new provocations against its neighbours. We regret to state that certain Governments fail to regard this highly important matter with due seriousness and, in defiance of the Security Council resolutions, stall maintain commercial contacts with the Salisbury regime.
93.	The Hungarian people is convinced that no manoeuvring wall be able to prevent the victory of SWAPO, the legitimate Representative of the Namibian people, and Of the Patriotic: Front struggling For the genuine interests of the Zimbabwean people, as in the past, we will continue to assist "the peoples of Namibia and Zimbabwe in their struggle for complete and final liberation from colonial bondage and from the domination of the white minority.
94.	Disquieting news continues to reach us from South-East Asia. Tensions in that part of the world have been aggravated by the big-Power and hegemonistic policy of the Chinese leaders, by their gross pressure on and constant provocations against the Socialist Republic of Viet Nam. This is now the greatest obstacle to peace and security in that region. Hungary pledges its solidarity with the fraternal Socialist Republic of Viet Nam, which has won its right to a life in peace and independence through long years of arduous struggle and sacrifices.	
95.	We still hold it necessary for the United Nations and the specialized international organizations to assist the people of Viet Nam in healing the wounds of war as soon as possible.
96.	There is still no progress in the settlement of the Korean question. My Government lends continuing support to the endeavours of the Government of the Democratic People's Republic of Korea on behalf of the peaceful unification of the country.
97.	This year's session has to face again the unresolved situation in Cyprus. The Hungarian Government unswervingly maintains that a lasting settlement can be achieved only through respect for the independence, sovereignty, territorial integrity and non-aligned policy of the Republic of Cyprus and by guaranteeing the equality and mutual interests of both communities.
98.	Given its natural and economic conditions, my country has a very great interest in establishing a pattern of international economic co-operation that is free from any discrimination and factors that stand in the way of building broader ties.
99.	My Government supports the restructuring of international economic relations on a just and democratic basis, in accordance with the principles embodied in the resolutions of the sixth special session of the United Nations General Assembly [resolutions 3201 (S-VI) and 3202 (S-VI)J and in the Charter of Economic Rights and Duties of States /resolution 3281 (XXIX)].
100.	The Hungarian People's Republic attaches great importance to social problems and human rights issues. We think "that discussion of these questions in the United Nations would enable us to take further steps towards the final elimination of the different forms of colonial and racial oppression, of social injustice and of hunger and misery which still beset a number of countries across the world.
101.	We favour the consideration by the present session of the role played by the equitable distribution of national income in the promotion of economic and social progress. It is our conviction that national income should be devoted essentially to peaceful economic construction, to the creation of conditions for the practical implementation of the right to work, and to the improvement of material, medical, social and cultural services for the broad masses of the people. The products created by working people should be used, first of all, to raise their standard of living. Only this will make it possible to realize the principle of social justice as enshrined in the Charier and to achieve the fullest observance of human rights.
102.	It is in the spirit of the United Nations Charter and in accordance with the provisions of the Helsinki Final Act that Hungary for its part wishes to participate in international co-operation aimed at effective respect for human rights, and it expects other countries to do likewise. Therefore, my Government rejects any attempt at interference in matters within the domestic jurisdiction of other States under the pretext of defending human rights. Justified international action to ensure respect for human rights should also in the future be distinguished from political campaigns seeking the revival of "cold war" confrontation.
103.	The Hungarian Government considers that the United Nations system of institutions concerned with human rights is satisfactory and sufficient. Precisely for this reason we "are against the creation of additional human rights bodies, since their functioning would raise considerable difficulties for the related activity of our Organization and might lead to a deterioration of relations between Member States.
104.	The Hungarian delegation avails itself of this opportunity to condemn once again the terror prevalent in Chile and to demand the cessation of brutality and the restoration of human rights and democracy. Our people supports the Chilean patriots in their struggle for a democratic revival of their country. We similarly condemn all forms of racial oppression and demand that an end be put to the apartheid policy of the Pretoria regime.
105.	My Government believes that it is absolutely essential to enhance the effectiveness of the United Nations, and therefore we follow attentively the work of the Special Committee on the Charter of the United Nations and on the Strengthening of the Role of the Organization. We note with satisfaction the Committee's growing awareness of the fact that any step forward in this direction can result only from complete consensus of opinion. The role of the United Nations can be strengthened and its effectiveness increased primarily through greater observance of the Charter, which has stood the test of time.
106.	While recognizing the useful activities of the United Nations, I should like to voice the concern of the Hungarian delegation about certain concepts for the restructuring and developing of the Organization, including the Secretariat. The Hungarian delegation is naturally not opposed to carrying out the necessary restructuring, but it holds it essential that such efforts should be. made with great caution and with a clear definition of the areas of activity and competence.
It is along these lines that I have wished to sum up the position of my Government concerning some questions on the agenda of this thirty-third session of the General Assembly. I hope that the session will also perform useful work and will contribute to strengthening co-operation and understanding among nations and to consolidating peace and security.
